Citation Nr: 0920988	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating higher than 50 percent for 
posttraumatic stress disorder (PTSD) as of April 30, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  

This appeal to the Board of Veterans' Appeals (Board) 
originated from several rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) Newark, New 
Jersey.  In the first rating decision, in February 2003, the 
RO granted the Veteran's claim for service connection for 
PTSD and assigned an initial 30 percent rating retroactively 
effective from July 3, 2001, the date it had received his 
claim.  In an August 2003 decision, the RO confirmed the 30 
percent rating.  In a January 2005 decision, however, the RO 
increased the rating for the PTSD to 50 percent, but only 
retroactively effective as of April 30, 2003.  The Veteran 
continued to appeal, requesting an initial rating higher than 
30 percent prior to April 30, 2003, and a rating higher than 
50 percent since that date.

In January 2005, as support for his claim, the Veteran and 
his wife testified at a video-conference hearing before the 
undersigned Veterans Law Judge of the Board.  In September 
2005, the Board remanded the case for additional evidentiary 
development.  Thereafter, in September 2006, the Board denied 
the Veteran's claim by affirming the 30 percent rating 
assigned from July 3, 2001, through April 29, 2003, as well 
as the 50 percent rating assigned as of April 30, 2003.  He 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  

In a January 2007 memorandum decision, the Court partly 
vacated the Board's decision to the extent it had denied a 
rating higher than 50 percent for the PTSD from April 30, 
2003 onwards.  But the Court affirmed the portion of the 
Board's decision that had denied a rating higher than 30 
percent for the PTSD for the immediately preceding period 
from July 3, 2001, through April 29, 2003.  The Court also 
affirmed the Board's decision to the extent it had declined 
to refer this case for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  The Court entered judgment in 
August 2008 and returned the case to the Board for compliance 
with the directives specified.  Therefore, the only issue 
remaining on appeal is whether the Veteran is entitled to a 
disability rating higher than 50 percent for his PTSD as of 
April 30, 2003.



FINDINGS OF FACT

Since April 30, 2003, the Veteran's PTSD has caused 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  near-continuous 
depression, some impaired impulse control, difficulty in 
adapting to stressful circumstances (including in a work or a 
work-like setting), and an inability to establish and 
maintain effective relationships; however, total social and 
occupational impairment has not been shown.


CONCLUSION OF LAW

The criteria for a higher 70 percent disability rating for 
the PTSD, but no greater, have been met as of April 30, 2003.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.126-4.132, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the Veteran's increased-rating claim has been 
properly developed for appellate review.  The Board will then 
address this claim on the merits, providing relevant VA laws 
and regulations, the relevant factual background, and an 
analysis of its decision.  

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  These duties 
must be satisfied before the Board is able to adjudicate the 
Veteran's claim on the merits.

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  The VCAA 
notice requirements apply to all five elements of a service-
connection claim, including the downstream disability rating 
and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this particular case at hand, letters satisfying these 
notice requirements were sent to the Veteran in December 
2001, May 2003, and February 2006.  The December 2001 letter 
informed him of the evidence required to substantiate his 
claim for service connection for PTSD, since his claim 
initially arose in that context.  And after the claim for 
service connection was granted, from which he appealed the 
assignment of the initial 30 percent rating, the May 2003 
letter informed him of the evidence required concerning this 
downstream issue.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (indicating that in cases, as here, where the 
claim arose in another context, namely, the Veteran trying to 
establish his underlying entitlement to service connection, 
and this claim since has been granted and he has appealed a 
downstream issue such as the initial disability rating 
assigned, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the intended 
purpose of the notice has been fulfilled).  Thereafter, once 
he has filed a separate notice of disagreement (NOD) 
contesting a downstream issue (see Grantham v. Brown, 114 
F.3d 1156 (1997) (indicating he must separately appeal 
downstream issues)), instead of issuing a separate VCAA 
notice letter concerning the downstream claim, the provisions 
of 38 U.S.C.A. § 7105(d) require VA to issue a statement of 
the case (SOC) if the disagreement is not resolved.  See also 
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  And 
records show the Veteran received this required SOC in March 
2004 and SSOCs more recently in July 2004 and January 2005.  
The SOC and SSOCs cited the applicable statutes and 
regulations and discussed these requirements for obtaining a 
higher rating for the PTSD.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and Appeals Management 
Center (AMC) obtained all pertinent records that he and his 
representative identified.  He was also afforded two VA 
compensation examinations to assess the severity of his 
service-connected PTSD.  See, e.g., Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  The Board is thus satisfied that there has 
been substantial compliance with its September 2005 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  
Accordingly, the Board finds that no further action is needed 
to meet the requirements of the VCAA or Court.



II.  Merits of the Claim

The only issue remaining in this appeal is whether the 
Veteran has been entitled to a rating higher than 50 percent 
for his PTSD since April 30, 2003, since the Court affirmed 
the portion of the Board's September 2006 decision that 
confirmed the lesser 30 percent rating in effect from July 3, 
2001, through April 29, 2003.  And since the Veteran's claim 
arose from his disagreement with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 
21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002 and Supp. 2007) and 38 C.F.R. § 3.400(o)(2) 
(2008).

Since the Veteran had a 30 percent rating for his PTSD until 
April 30, 2003, when the rating increased to 50 percent, he 
already has what amounts to a "staged" rating.  However, as 
will be explained, he is entitled to an even higher 70 
percent rating for his PTSD as of April 30, 2003, although no 
greater.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.



The Veteran's PTSD has been rated under the general rating 
formula for mental disorders.  Under these criteria, a 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  
See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A higher 70 percent rating is warranted when the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

An even higher 100 percent rating is indicative of total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation or own name.  Id.



As the Court indicated when partially vacating the Board's 
prior decision, the use of the term "such as" in the 
general rating formula for mental disorders in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of symptoms, or 
their effects, which would justify a particular rating.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It 
is not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id.  The use of the phrase "such symptoms as," 
followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each Veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
Id.  The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to 
symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a higher 70 percent 
rating for the Veteran's PTSD for the entire period since 
April 30, 2003.  But he does not satisfy the requirements for 
an even higher 100 percent rating.  The evidence for 
consideration in making these important determinations 
includes the reports of two VA examinations, various VA 
outpatient treatment records, and a letter from a private 
psychologist.  These records show that, although the Veteran 
has remained married and is gainfully employed, his PTSD 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as impaired 
impulse control, difficulty in adapting to stressful 
circumstances (including in a work or a work-like setting), 
and an inability to establish and maintain effective 
relationships.  As such, his PTSD meets the criteria for a 
higher 70 percent rating under the general rating formula for 
mental disorders.

The most compelling evidence in support of the higher 70 
percent rating is perhaps a January 2005 private 
psychological evaluation report in which J.H., Ph.D., opined 
that the Veteran has "an inability to maintain stable 
working or social relationships with supervisors and 
colleagues and resulting in more and more withdrawal and 
isolation further alienating himself from his colleagues."  
This opinion clearly shows the Veteran has difficulty in 
adapting to stressful circumstances (including in a work or 
work-like setting), as well as inability to establish and 
maintain effective relationships, consistent with a 70 
percent rating under DC 9411.

A 70 percent rating for the Veteran's PTSD is also supported 
by a January 2005 opinion by K.M., Ph.D., the Veteran's 
treating VA psychologist.  According to Dr. K.M., although 
the Veteran has been employed with the U.S. Postal Service 
for the past 25 years, he has "difficulty with day to day 
functioning" and has a "difficult time maintaining 
employment."  Dr. K.M. also observed that "[the Veteran] 
relies heavily on his spouse for daily functioning" and 
"has a great difficulty completing tasks at work and at 
home."  Dr. K.M. further pointed out that the Veteran 
"cannot make most important decisions in his life," then 
concluding that "[the Veteran] has few if any social 
contacts and is socially isolated."  This opinion, like Dr. 
J.H.'s, clearly shows the Veteran has occupational and social 
impairment with deficiencies in most areas due to his 
difficulty in adapting to stressful circumstances, as well as 
an inability to establish and maintain effective 
relationships; hence, Dr. K.M.'s opinion, like Dr. J.H.'s 
support a higher 70 percent rating under DC 9411.  



In addition, the higher 70 percent rating is generally 
consistent with the Global Assessment of Functioning (GAF) 
scores assigned by various VA mental health care providers 
ranging between 45 and 55.  A GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  Although GAF scores are 
important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran was afforded two VA compensation examinations to 
determine the nature and severity of his PTSD.  A March 2003 
VA examination report lists a GAF score of 50, while a March 
2006 VA examination report lists a GAF score of 45.  The 
Board has also reviewed numerous VA treatment records, many 
of which list GAF scores between 50 and 55.  A GAF score 
between 41 and 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  And a GAF score between 
51 and 60 represents "[m]oderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Id.

Overall, these GAF scores indicate the Veteran's PTSD is more 
consistent with a 70 percent rating than a 50 percent rating 
since the majority of his scores were on the lower end of the 
45-55 spectrum.  38 C.F.R. §§ 4.3, 4.7.

The Veteran also has reported numerous instances of impaired 
impulse control involving incidents with his wife and 
coworkers, which have clearly contributed to his occupational 
and social impairment.  Of note, although no specific 
examples were described, Dr. J.H. noted in his report that 
the Veteran experiences "high irritability with anger 
outbursts (that are out of character for his generally 'nice 
guy' personality.)"

The Veteran also testified during his hearing that he had 
choked people on several occasions at work after being 
approached from behind, which he attributed to paranoia and 
an increased startle response.  The record also contains a 
police report indicating officers were called to the 
Veteran's house in October 2008 after his wife reported an 
episode of domestic abuse.  The police report notes, however, 
that it was the wife who was arrested for assaulting her 
husband, even though the Veteran was alleged to have either 
slapped or pushed her.  Although the facts of this incident 
are not entirely clear, the report does suggest an outburst 
of anger by the Veteran, regardless of who provoked the 
altercation or whether his actions were justified.  

In light of these findings, the Board concludes that the 
evidence supports a higher 70 percent rating for the 
Veteran's service-connected PTSD.  In other words, 
these findings reflect that his PTSD has resulted in 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as impaired impulse control, 
difficulty in adapting to stressful circumstances (including 
in a work or a work-like setting), and an inability to 
establish and maintain effective relationships.  Thus, a 70 
percent rating for PTSD is warranted as of April 30, 2003.  
See Fenderson, supra.

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a disability rating 
higher than 70 percent since April 30, 2003, as there is no 
evidence the Veteran's PTSD causes total social and 
occupational impairment.  The evidence in support of a 100 
percent rating includes Dr. J.H.'s January 2005 opinion 
explaining that the Veteran is currently only marginally 
employable.  Marginal employment, for example, as a self-
employed worker or at odd jobs or while employed at less than 
half of the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a).  
See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  That 
is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration or accommodation 
was given on account of the same.  See 38 C.F.R. § 4.18.

The Board also notes that the GAF scores of 45 and 50 also 
suggests total occupational impairment, since both scores 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 46-47 (1994) 
(emphasis added).  

Dr. J.H.'s opinion of marginal employability, however, as 
well as the GAF scores suggesting unemployability, is clearly 
contradicted by the fact that the Veteran has been gainfully 
employed with the U.S. Postal Service for over 25 years.  
And although the record indicates he resigned as shop steward 
because he could no longer handle interpersonal stress and 
the emotional demands of that position, giving up a position 
with the union is not analogous or tantamount to 
total occupational impairment since the Veteran is still able 
to work full time.

Further concerning this, the report of the March 2006 VA 
examination indicates the Veteran "has problems working, as 
well as in his relationship"  But this, too, is not 
tantamount to total social and occupational impairment as 
required for a 100 percent rating under DC 9411.  According 
to 38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  And in Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993), the Court reiterated this point, 
noting that the disability rating, itself (now 70 percent as 
a result of this decision), is recognition that the Veteran's 
industrial capabilities are impaired.  The mere fact that he 
may have difficulty maintaining his employment, for the 
reasons mentioned, is not enough.  Id.  Rather, the more 
determinative question is whether he is capable of performing 
the mental acts required by employment.

A finding of total social impairment is also precluded by the 
fact that the Veteran has remained married to his second wife 
during the entire period at issue.  The Board is aware that 
their relationship has involved periods of instability and 
dysfunction, as reflected in the October 2008 police report 
concerning the incident of domestic abuse.  Nevertheless, it 
remains unclear who precipitated that incident and, of equal 
or even greater significance, there are times in which his 
wife appears to have been a supportive and helpful spouse.  
For example, Dr. K.M. noted that "[the Veteran] relies 
heavily on his spouse of daily functioning."  Clearly then, 
if they did not have any relationship with each other, this 
would not be possible.  It further deserves mentioning in 
this regard that she accompanied him to his hearing and even 
testified in support of his claim.  And following the 
incident of domestic violence, it was noted in a December 
2008 marriage counseling report that their relationship was 
improving and that she was helpful to him.  For these 
reasons, a finding of total social impairment has not been 
shown as required for a 100 percent rating under DC 9411.

Lastly, the Board notes that mental status examinations were 
performed on numerous occasions by VA since April 30, 2003 - 
as reflected in the two VA examination reports and the 
numerous VA treatment records - none of which shows any 
significant findings indicating total social and occupational 
impairment.  Instead, these reports have consistently shown 
the Veteran to be fully oriented to time, place, person, and 
situation, with no significant cognitive impairment, thereby 
providing other compelling evidence against the assignment of 
a 100 percent disability rating.

For these reasons and bases, the Board finds that the 
evidence supports a higher 70 percent schedular rating for 
the Veteran's PTSD as of April 30, 2003, but that the 
preponderance of the evidence is against an even higher 100 
percent disability rating at any time during this period in 
question.  See Fenderson, supra.  The appeal is therefore 
granted to this extent.



III.  Consideration of an Extra-schedular Evaluation

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a determination of whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, there 
must be a determination of whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms".  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, though, the Board finds that the Veteran's PTSD 
symptomatology and limitation in occupational functioning are 
reasonably contemplated by the rating schedule under the 
first prong of the analysis.  It is therefore unnecessary to 
reach the question of whether his struggles at work, for lack 
of a better word, represent marked interference with 
employment.  Indeed, this was the same conclusion reached by 
the Court in its August 2008 memorandum decision.  See Centi 
v. Peake, (No. 07-0129) (Aug. 2008).  However, the Board is 
nonetheless addressing this issue again since the Veteran has 
submitted additional evidence - namely, VA outpatient 
treatment records and a leave statement from his employer - 
since the Court's affirmance of this portion of the Board's 
prior decision.

Even assuming for the sake of argument that the second prong 
of Thun applies, there is still no evidence that the 
Veteran's PTSD causes marked interference with employment.  
Marked interference with employment is negated by the fact 
that he has been employed full time with the U.S. Postal 
Service for over 25 years.  


He recently submitted a leave statement from his employer 
documenting an increase in the amount of annual and sick 
leave he had used during 2008.  But, again, according to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the Rating Schedule (keeping in mind the Veteran now has a 
70 percent schedular rating for his PTSD) are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  This is to say, the 
Board is not disputing the Veteran's PTSD causes impairment 
in his occupational functioning, requiring that he takes more 
time off from work than in years past).  But this, alone, 
is not tantamount to concluding there is marked interference 
with his employment, meaning above and beyond that 
contemplated by the 70 percent rating now assigned for his 
PTSD as of April 30, 2003.  Indeed, as already explained, in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating itself is recognition 
that industrial capabilities are impaired.  

For these reasons, the Board is not required to remand this 
case for extraschedular consideration.  VAOPGCPREC 6-96.  See 
also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A higher 70 percent disability rating for PTSD is granted, 
effective April 30, 2003, subject to the laws and regulations 
governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


